El Juez Asociado Señor Córdova Dávila,
emitió la opinión i .del tribunal.
Juan .Sierra fué. acusado de.tener establecida, en 19 de *511•diciembre de 1934, una lotería clandestina titulada “Ball and pool room”, qne distribuía billetes o tickets para la venta, ofreciendo premios por suerte al comprador o juga-dor que acertara tener en su posesión un número igual al múmero o números premiados en la lotería de Santo Do- • mingo que se celebra cada mes o en la que se jugaba el ’22 de diciembre de 1934.
La corte de distrito, en apelación, declaró culpable al acusado de baber infringido el artículo 292 del Código Penal y le condenó a pagar una multa de $25 o en defecto de pago a sufrir un día de cárcel por cada dólar que dejara de satisfacer.
 Alega el acusado que la corte cometió error al admitir como prueba una orden de allanamiento librada contra Juan Sierrai Alvira, que no es el acusado, sino padre de éste, viviendo el acusado Juan Sierra Córdova, que es mayor de edad y casado, en una casa distinta de la de su padre.
La prueba demuestra que la policía tuvo conocimiento ' de que en una dependencia de la casa de Juan Sierra Al-vira se tiraba una lotería donde el bijo bacía dé jefe de la misma, y con ese motivo se solicitó y obtuvo una orden de allanamiento a nombre de Juan Sierra Alvira, que ha-bitaba la casa. En el momento en que se procedía al re-gistro se personó en la casa el acusado Juan Sierra Cór-dova, bijo de Juan Sierra Alvira, manifestando que todo lo que allí se encontraba era de él, que el negocio era suyo? y que en vez de denunciar al padre se le denunciara a él, que era el responsable. El acusado, a indicaciones de la policía, abrió un escritorio y también un ropero, facilitando el registro, y allí se ocuparon los siguientes efectos: tres • candungos de suela; un paquete de papel para envolver mo-nedas ; cinco copias de una lista oficial de la lotería de Santo Domingo del sorteo ordinario de diciembre 2 de 1934; cua-tro paquetes de tickets mareados “La 19, Santurce, $6 por ■1 centavo, a las 5 p. m.”; 25.décimos de billetes de bolipool *512“Ball and pool room”, de diciembre 16, 1934; cinco más del mismo bolipool, de diciembre 9, 1934; y nn juego de bolos, numerados del 1 al 10, en triplicado.
El hecho de que se librara una orden de allanamiento para registrar la casa de Juan Sierra Alvira y de que se haya acusado de la comisión del delito a Juan Sierra Cor-dova, no constituye error si en realidad este último tenía establecida en dicha casa una lotería clandestina prohibida por la ley. Lo natural y lo lógico es que la orden de alla-namiento en un caso de esta naturaleza se libre contra la persona que ocupa la casa. Si en ella aparece la prueba que se busca y resulta culpable otra persona, ésta no tiene derecho a impugnar el allanamiento bajo el pretexto de que no ha sido dirigido contra él. Debe desestimarse el érror apuntado.
Se alega como segundo motivo de error que la corte no debió admitir como prueba, habiéndose opuesto el acusado, un juego de bolos, tres candungos de cuero y un papel de envolver monedas, porque estos artefactos son co'uocidos y admitidos por la corte sentenciadora como para jugar el juego denominado “la bolita”, pero nunca un juego de lotería como el que se imputa en la denuncia al acusado. Es verdad que el acusado se opuso a la admisión de esta prueba, pero no formuló excepción alguna después de haber sido admitida por la corte.
José Flores Díaz, policía insular, declaró sin oposición que sorprendió a Antonio Buitrón Clemente en momentos en que estaba vendiéndole un billete de la lotería clandestina a Carlos Barrios. Antonio Buitrón declara que los billetes que le dió el acusado para venderlos valían 50 centavos y se pagaba un premio de $1,500 a la persona que saliera agraciada con el billete, de acuerdo con el premio mayor de la lotería de Puerto Kico en el primer sorteo después de la venta; que no vendió billetes; que cuando iba por la calle Tapia para arriba entró en un cafetín y fué arrestado con los billetes; que Carlos Barrios le estaba *513procurando un número qne había soñado y quería ver si lo tenía.
Descartando lo que dicen los testigos sobre la venta de billetes, que, dicho sea de paso, declararon sin oposición, entendemos que los artículos encontrados en poder del acu-sado, unidos a la prueba de que los billetes valían 50 centavos y se pagaba un premio de $1,500 a la persona que saliera agraciada con el billete de acuerdo con el premio mayor de la lotería de Puerto Rico en el primer sorteo des-pués de la venta, son bastantes para sostener la sentencia de la corte inferior declarando culpable a Juan Sierra Cordova de haber infringido el artículo 292 del Código Penal, según el cual toda persona que inventare, preparare, esta-bleciere o jugare cualquier lotería será reo de misdemeanor,
Se alega por último que la corte erró al no declarai-con lugar la moción presentada por la defensa para pedir la absolución perentoria del acusado, basándose en la incon-gruencia entre las alegaciones de la denuncia y la prueba practicada por El Pueblo. Consiste esta incongruencia en haberse demostrado que la lotería se jugaba en combinación con la de Puerto Rico y no con la de Santo Domingo, como se alega en la denuncia. La corte inferior declara que esta incongruencia no es fatal, porque lo que la ley castiga es el establecimiento de la lotería. Nos parece acertada esta apre-ciación. No es fatal la incongruencia cuando no- ha habido sorpresa o perjuicio para el acusado, y cuando el mismo, de haber sido absuelto,, no hubiese podido ser juzgado de nuevo por el mismo delito. People v. Arras, 89 Cal. 223, 26 P. 766; Harrison v. U. S., 200 F. 662; 31 C. J. 840. No- surge de los autos que el acusado alegase ante la corte inferior que hubiese sido sorprendido o perjudicado. En nuestro sentir, una vez probado que se estableció la lotería, el hecho de que se jugase en combinación con la de Puerto Rico o la de Santo Domingo no es motivo para revocar lía- sentencia dictada, cuando no se ha demostrado que hubo sorpresa o que el acu-sado hubiese sufrido perjuicio, y cuando es evidente que, de *514'Haber sido absuelto, no hubiese podido ser juzgado de nuevo por el mismo delito.

Debe confirmarse la sentencia apelada.